JONES, JUDGE:
It appears from the petition and a stipulation of facts filed in this case that the claimant, Gerald S. Swiger, on February 4, 1970, and while an employee of the respondent, Department of Highways, was operating an endloader on the Harrison County maintenance lot in Clarksburg, Harrison County, when he became ill and lost control of the machine, resulting in a collision with and damage to a 1964 Chevrolet Impala automobile owned by the claimant and properly parked on the *193respondent’s lot. The claimant had passed out and had to be carried from the cab. He was taken to St. Mary’s Hospital where he was examined by a physician, and his condition diagnosed as carbon monoxide intoxication. It further appears that the exhaust system of the endloader was not functioning properly and the defect was later repaired. Investigation revealed that another employee, who had driven the machine previously, also had become ill. Two estimates for the repair of claimant’s vehicle were obtained, the lowest of which was $423.49, and this amount has been stipulated as fair and reasonable.
Based upon the verified petition and the stipulation of facts which was signed by the claimant and by counsel for the respondent, the Court is of opinion that the claimant has proved a valid claim which in equity and good conscience should be paid and, therefore, an award is hereby made to the claimant, Gerald S. Swiger, in the amount of $423.49.